DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that the” two groups respectively describe the similar invention with significant overlapped limitations”, because both groups require “a transformer-based in-phase and quadrature (IQ) generator circuit with an integrated amplifier, the IQ generator circuit comprising: a differential balun comprising a first inductor and a second inductor, the first inductor having a first input terminal and a first output terminal, the second inductor having a second input terminal and a second output terminal; a third inductor magnetically coupled with the first inductor, the third inductor having a first isolation terminal ....; a fourth inductor magnetically coupled with the second inductor, the fourth inductor having a second isolation terminal ....; a first transistor coupled to the first input terminal of the first inductor; and a second transistor coupled to the second input terminal of the second inductor, wherein the first transistor, the second transistor, the first inductor, and the second inductor form a part of a differential amplifier”.  This is not found persuasive because, firstly both Groups do not require “a transformer-based in-phase and quadrature (IQ) generator circuit with an integrated amplifier”.  Rather, only group 1 (see claim 1) requires such a quadrature generator.  As can be seen group 2 (see claim 11) requires “a transformer-based in-phase and quadrature (IQ) combiner circuit with an integrated amplifier” highlighting that the circuits are different.  Furthermore, claim 11 requires the third inductor to have a “third input signal”, whereas claim 1 requires the third inductor to have  “a third output signal”.  Moreover, claim 11 requires the fourth inductor to have a “fourth input signal”, whereas claim 1 requires the third inductor to have  “a fourth output signal”.  As can be seen in Figs. 8b-10 the quadrature combiner of group 2 has a different construction than the quadrature generator of group 1 and Figs. 5b-7. Additionally claims 12-13, etc. require a differential quadrature amplifier consisting of a third and fourth transistor which is not disclosed in group 1. While there are some similarities between the groups there are mutually exclusive features that require further search and/or consideration.  Thus, the groups are not the same causing a burdensome search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarei (USPN 8,243,855) in view of Rein et al. (USPN 7,053,722).
With respect to claim 1, Zarei discloses, in Figs. 2 and 4 a transformer-based in-phase and quadrature (IQ) generator circuit with an integrated amplifier (Fig. 2 details of 27 and 28 disclosed in Fig. 4, see Col. 4 line 66 to Col. 5 line 5) the IQ generator circuit comprising: 
a differential balun (27 with 28) comprising a first inductor (L1 of Fig. 4 between 45 and 43 within 27 of Fig. 2, see Col. 4 line 66 to Col. 5 line 5) and a second inductor (L1 of Fig. 4 between 45 and 43 within 28 of Fig. 2), the first inductor having a first input terminal (terminal of 27 connected to 25a) and a first output terminal (I output of 27), the second inductor having a second input terminal (terminal of 28 connected to 25b) and a second output terminal (I_BAR output of 28);
 a third inductor (L1 of Fig. 4 connected between 46 and 44 of Fig. 4 within 27 of Fig. 2) magnetically coupled with the first inductor (via mutual inductance), the third inductor having a first isolation terminal (42 of Fig. 4) and a third output terminal (Q output of 27); 
a fourth inductor magnetically coupled with the second inductor (L1 of Fig. 4 connected between 46 and 44 of Fig. 4 within 28 of Fig. 2), the fourth inductor having a second isolation terminal (42 of Fig. 4 within 28 of Fig. 2) and a fourth output terminal (Q_BAR output of 28);
 a first buffered oscillator signal coupled to the first input terminal of the first inductor (25A); and 
a second buffered oscillator signal coupled to the second input terminal of the second inductor (25b), wherein the first buffered oscillator signal, the second buffered oscillator signal, the first inductor, and the second inductor form a part of a differential amplifier (the buffer amplifies the VCO signal and the I and I_BAR signals are differential signals, e.g., have a phase shift of 180 degrees respective to each other.  Thus, the circuit operates as a differential amplifier).  
Zarei fails to disclose the specifics of the VCO 47 and the differential buffer circuit 48 of Fig. 4 (and Fig. 2).  Thus, Zarei fails to disclose:
“a first transistor coupled to the first input terminal of the first inductor; and 
a second transistor coupled to the second input terminal of the second inductor, wherein the first transistor, the second transistor, the first inductor, and the second inductor form a part of a differential amplifier.”
However, Rein et al. discloses a specific differential VCO (Fig. 4 lest 150, 160 and 170) and buffer (150, 160 and 170) for generating differential buffered oscillator signals (Q and Qbar).  The buffered differential oscillator signals are generated using a first transistor (e.g., 152) and a second transistor (e.g., 154).  The VCO and buffer of Rein et al. “provides a high frequency operation with high output power, low phase noise, and wide tuning range” (see Col. 2 lines 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the generic VCO and buffer of Zarei with the specific VCO and buffer of Rein et al. for the purpose of, among other things, having a VCO and buffer that provides a high frequency operation with high output power, low phase noise, and wide tuning range.
As combined above the transistors of Rein et al. will be connected to the first and second inductors of Zarei and provide the differential amplifier operations as claimed.
With respect to claim 2, the IQ generator circuit of claim 1, further comprising: 
a first resistor (Z0 connected to 42 of 27) coupled to between the first isolation terminal of the third inductor (42) and a voltage source (ground); and 
a second resistor (Z0 connected to 42 of 28) coupled to between the second isolation terminal of the fourth inductor (42 of 28) and the voltage source (ground).  
With respect to claim 7, the IQ generator circuit of claim 1, wherein the first output terminal represents a positive in-phase (I+) output terminal to output an I+ signal, and wherein the second output terminal represents a negative in-phase (I-) output terminal to output an I- signal (I and I_BAR are generated as claimed).  
With respect to claim 8, the IQ generator circuit of claim 1, wherein the third output terminal represents a negative quadrature-phase (Q-) output terminal to output a Q- signal, and wherein the fourth output terminal represents a positive quadrature-phase (Q+) output terminal to output a Q+ signal (Q and Q_BAR are generated as claimed).  
With respect to claim 9. (Original) The IQ generator circuit of claim 1, wherein inputs of the first and second transistors are configured to receive differential input signals (outputs of 134 and 132 of Rein et al. are differential).  
With respect to claim 10, the IQ generator circuit of claim I, further comprising:
 a third transistor coupled between the first transistor and the first input terminal (162 of Rein et al.); and
 a fourth transistor coupled between the second transistor and the second input terminal (164 of Rein et al.), wherein the first inductor, the second inductor, the first transistor, the second transistor, the third transistor, and the fourth transistor form a part of a cascode amplifier (the combined circuit is connected and operative as claimed).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849